651 So. 2d 831 (1995)
Ricky A. STEVENS, Appellant,
v.
STATE of Florida, Appellee.
No. 94-2157.
District Court of Appeal of Florida, First District.
March 17, 1995.
Glen P. Gifford, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., Sonya Roebuck Horbelt, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
We have for review the judgment and sentence imposing adult sanction on Ricky A. Stevens (Stevens) for a series of burglaries. The State correctly concedes that the trial judge's written order imposing adult sanctions was not entered contemporaneously with the judge's oral pronouncement of Stevens' sentence. Resentencing therefore is required; the judge again may impose adult sanctions. Troutman v. State, 630 So. 2d 528 (Fla. 1993).
The judge's written order is at variance with his oral pronouncement. Stevens' sentence, on remand, must confirm to the oral pronouncement of sentence. Farnam v. State, 516 So. 2d 329 (Fla. 1st DCA 1987).
Reversed and remanded for resentencing.
BOOTH, LAWRENCE and VAN NORTWICK, JJ., concur.